778 N.W.2d 698 (2010)
Patricia PAQUETTE, Guardian and Conservator of Richard Paquette, a Legally Incapacitated Person, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTO INSURANCE COMPANY, Defendant-Appellant, and
Arvilla Woods, Shanne Smith, and Marissa Gibbons, Defendants.
Docket No. 139582. COA No. 279909.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the motion for leave to file a reply brief is GRANTED. The application for leave to appeal the July 21, 2009 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of University of Michigan Regents v. Titan Ins. Co. (Docket No. 136905) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.